DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the stated production processes, however there is insufficient antecedent basis for this limitation in the claims.  It is unclear to which processes applicants’ are referencing, where parent claim 5 recites shaping processes and parent claim 1 recites joining processes.  Do applicants indent to reference any process in both claims 1 and claim 5?  Correction is required to clarify the specific process to which claim 11 is intended to reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gascon et al. (EP 2808232) in view of Perlade et al. (PGPub US 2010/0300585).
Regarding applicants’ claims 1, 4 and 6-8, Gascon et al. disclose a lightened chassis and profile for a trailer including a chassis having parallel crosspieces joined to crossbars extending therebetween (paragraphs 0001, 0019, and 0022 as well as figures 1 & 2).
	Applicants’ claimed joining processes are product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP 2113). In the present case Gascon et al. disclose that the crosspieces and crossbars are joined.  Given that the claimed processes encompass a broad range of structural connections form welding to mechanical fasteners, whether welded, bolted, riveted etc… the disclosure of joining in the prior art encompasses techniques satisfying the structure required by applicants’ claimed joining processes.
	With regards to the materials used Gascon et al. disclose the use of materials including steel, aluminum and composites (paragraph 0019), but do not appear to explicitly disclose the use of a reduced-density steel alloy.  However Perlade et al. disclose a low-density steel having good drawability, low density, good weldabiltiy, good coatability, and good deformability, where the density less than about 7.3 (understood to be in gm/cm3), the steel being disclosed with respect both structural and skin vehicle parts (paragraphs 0001-0004 and 0009-0013).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the steel of Perlade et al. as the steel for the crosspieces and crossbars of Gascon et al. in order to provide a steel with good characteristics for the manufacture of the parts, as well as, providing low density, good coatability and good weldability.
Regarding applicants’ claim 2, Perlade et al. disclose a density of 7.3 or less (paragraph 0001, understood to be in gm/cm3).
	Regarding applicants’ claim 3, Perlade et al. disclose a steel alloy comprising in weight percent, 0.001 to 0.010% carbon, 6 to 10% aluminum, less than 0.1% phosphorous, and less than 0.050% sulfur, and a balance of iron (paragraphs 0042-0056), as well as, not disclosing the presence of nitrogen which is understood as not present in an appreciable amount). 
	Claims 5 and 11 are directed to processes by which the members are formed which are product by process limitations.  The formation of the crossbars and cross pieces or Gascon et al. require the working of steel to obtain the desired configuration.  Whether formed by bending, shearing, drawing, compression, or the like as claimed the result is members meeting the claimed structural requirements including longitudinal and traverse members as well as the use of a low density steel materials as modified by Perlade et al.  Absent a showing of criticality with regards to the claimed processes the formed parts as disclosed by Gascon et al. satisfy any structural requirements imposed by the range of processes as claimed.
	Regarding applicants’ claims 9 and 10, Perlade et al. disclose a steel composition further comprising, in weigh percent, 0.005 to 0.020 titanium, 0.1 to 0.2% niobium, 1% or less manganese, 1.5% or less silicon, 1% or less of chromium, 1% or less molybdenum, 1% or less nickel, 0.1 to 0.2% vanadium, 0.010% or less boron, and a balance of iron (paragraphs 0042-0056), additionally none of zirconium, tungsten, cobalt, copper, or calcium are disclosed and therefore each if understood to not be present in any appreciable amount thereby meeting the claimed requirements.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Adam Krupicka/Primary Examiner, Art Unit 1784